[Cite as State v. Collins, 2021-Ohio-4133.]

                                         COURT OF APPEALS OF OHIO

                                       EIGHTH APPELLATE DISTRICT
                                          COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                                            No. 110289
                 v.                                 :

JERRELL COLLINS,                                    :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 18, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-20-649787-A and CR-20-652049-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Nora Bryan, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Michael V. Wilhelm, Assistant Public Defender, for
                 appellant.


EMANUELLA D. GROVES, J.:

                 Defendant-appellant,           Jerrell   Collins   (“Collins”),   appeals   his

consecutive prison sentence after entering guilty pleas in two separate cases. For

the reasons set forth below, we affirm Collins’ sentence.
                        Procedural and Factual History

             On December 15, 202o, pursuant to an agreement with the state,

Collins entered guilty pleas to amended indictments in two separate cases. In the

first case, CR-20-649787, Collins entered guilty pleas to one count each of attempted

felonious assault, disrupting public services, and domestic violence. In the second

case, CR-20-652049, Collins entered guilty pleas to one count each of felonious

assault and having weapons while under disability. As part of the plea agreement,

Collins entered a guilty plea to a notice of prior conviction. The trial court referred

Collins to the probation department for the preparation of a presentence

investigation report.

              On January 14, 2021, Collins appeared for sentencing. At that time,

the trial court sentenced Collins to concurrent prison terms of 36 months for

attempted felonious assault, 18 months for disrupting public service, and six months

for domestic violence in case CR-20-649787. In addition, the trial court sentenced

Collins to concurrent prison terms of six years for felonious assault and 36 months

for having weapons while under disability in case CR-20-652049. Further, the trial

court ordered Collins to serve the sentences imposed in the two separate cases

consecutive to each other for a total of nine years in prison.

              Collins now appeals and assigns the following sole error for review:

                           Assignment of Error One
      The trial court’s consecutive sentencing of Mr. Collins was clearly and
      convincingly not supported by the record where the severity of
      Mr. Collins current charges and past charges do not require consecutive
      sentences.
                                Law and Analysis

             In the sole assignment of error, Collins argues his sentence is contrary

to law because the record does not support the imposition of a consecutive sentence.

             We review felony sentences under the standard of review set forth in

R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59

N.E.3d 1231, ¶ 9. Under R.C. 2953.08(G)(2), an appellate court may increase,

reduce, or otherwise modify a sentence, or vacate a sentence and remand for

resentencing if it “clearly and convincingly finds” that the record does not support

the sentencing court’s findings under R.C. 2929.13(B) or (D), 2929.14(B)(2)(e) or

(C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

             In Ohio, sentences are presumed to run concurrent to one another

unless the trial court makes the required findings under R.C. 2929.14(C)(4). State

v. Reindl, 8th Dist. Cuyahoga No. 109807, 2021-Ohio-2586, ¶ 14, citing State v.

Gohagan, 8th Dist. Cuyahoga No. 107948, 2019-Ohio-4070, ¶ 28.

             R.C. 2929.14(C)(4), provides that the trial court can impose

consecutive sentences if it finds that consecutive sentences are necessary to protect

the public from future crime or to punish the offender, that such sentences would

not be disproportionate to the seriousness of the conduct and to the danger the

offender poses to the public, and that one of the following applies:

      (a ) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post release control for a prior offense.
      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender’s
      conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

Id.

                Collins can challenge the consecutive sentence in two ways. First, he

can argue that consecutive sentences are contrary to law because the court failed to

make the necessary findings required by R.C. 2929.14(C)(4). State v. Wagner, 8th

Dist. Cuyahoga No. 109678, 2021-Ohio-3107, ¶ 9, citing State v. Johnson, 8th Dist.

Cuyahoga No. 102449, 2016-Ohio-1536, ¶ 7; R.C. 2953.08(G)(2)(b); State v. Nia,

2014-Ohio-2527, 15 N.E.3d 892, ¶ 16 (8th Dist.). Second, he can argue that the

record does not support the findings made under R.C. 2929.14(C)(4). Id.; R.C.

2953.08(G)(2)(a). Nia at ¶ 16.

                 In this matter, Collins does not claim the trial court failed to make the

statutorily mandated findings. Rather, Collins claims the record does not support

the findings.

                 In making the consecutive findings, a trial court is not required to give

reasons supporting its decision to impose consecutive sentences. State v. Bonnell,

140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 27. Rather, “as long as the

reviewing court can discern that the trial court engaged in the correct analysis and
can determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Id. at ¶ 29.

               Our review of the transcript indicates that the trial court engaged in

the proper analysis, as required by R.C. 2929.14(C)(4), and the record contains

evidence to support the trial court’s findings.

               Initially, at the sentencing hearing, defense counsel advised the court

that Collins understood that prison was mandatory because Collins had pleaded

guilty to the notice of prior conviction. Defense counsel asked the trial court to

consider imposing a minimum term or close to a minimum sentence as possible. In

support of the request, defense counsel noted Collins’ history of mental health and

a diagnosis of post-traumatic stress disorder, having witnessed an older brother’s

murder in 2012.

               Defense counsel also noted Collins’ history of substance abuse and

indicated that fentanyl, cocaine, and marijuana abuse were major factors in the

crimes committed in both cases. Speaking on his own behalf, Collins took full

responsibility for his actions, expressed remorse, and stated: “that night I was on so

many drugs and alcohol.”

               The state emphasized Collins’ prior history of violent acts and

deferred to the court’s discretion in imposing an appropriate sentence. The state

highlighted that both cases involved shootings where, fortunately, nobody was

killed. In the first case, on December 21, 2019, Collins entered the bedroom of his

girlfriend, C.D., who was asleep, and fired a live round into the mattress next to
C.D.’s body. C.D. fled the home, with Collins in pursuit. Collins dragged C.D. back

to the home, by her hair, while threatening C.D. with the gun and calling her a

“retarded handicapped bitch.”

              In the second case, on May 26, 2020, the victim, M.D., was exiting a

Savemore Mart, when he observed Collins sitting in the back seat of a white GMC

truck. At the time M.D. noticed that Collins was staring at him in a menacing

manner. When M.D. inquired why Collins was looking at him so threateningly,

Collins pointed a silver gun at him and stated: “get yo out of her.” [Sic.] As M.D.

turned to walk away, Collins discharged the firearm, striking M.D. in the heel. The

white GMC then sped away.

              Prior to imposing sentence, the trial court referenced a letter from

Collins’ sister, written on behalf of the entire family, who stated that “[Collins’]

criminal history was nothing to be proud of,” but suggested Collins might benefit

from drug treatment. The trial court followed by stating:

      This history, omitting the Juvenile Court cases, which were numerous
      and quite violent in their form as well, I don’t see any time when the
      actions by this defendant were changed even though he did receive
      some treatment. He said he did engage in certain program. It doesn’t
      appear that he learned anything from them.

      ***

      He has numerous burglary cases, kidnapping, felonious assault, guns,
      having weapons while under disability, drug trafficking. I am going to
      pass over the traffic offenses. Felonious assault, the domestic violence,
      felonious assault that is in front of this court.

              After detailing the litany of offenses in Collins’ criminal history, the

trial court made the findings that it was imposing consecutive sentences “to protect
the public from future crime, and that [consecutive sentences are] not

disproportionate to the seriousness of [Collins’] conduct, and the danger [Collins

poses] to the public through [his] numerous arrests.” R.C. 2929.14(C)(4). The trial

court also found that Collins was under a sanction for a prior offense when at least

one of the cases was committed. In addition to making the finding under R.C.

2929.14(C)(4)(a), the trial court also found, pursuant to R.C. 2929.14(C)(4)(c), that

consecutive sentences were necessary based on Collins’ criminal history.

               For all the foregoing reasons, we find the trial court complied with

the statute for imposing consecutive sentences and engaged in the proper analysis.

Upon review, we find that the record clearly and convincingly supports the trial

court’s findings under R.C. 2929.14(C)(4). Therefore, we affirm the consecutive

sentences imposed by the trial court.

               Accordingly, we overrule the sole assignment of error.

               Judgment affirmed.

It is ordered that appellee recover from appellant costs herein taxed.

The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

SEAN C. GALLAGHER, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR